Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in reply to papers filed on 03/29/2022. Claims 2-21 are pending. Claims 2, 20, and 21 is/are independent.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 12/23/2020, 12/23/2020, 12/23/2020, 12/23/2020, 03/19/2021, 06/02/2021, 03/29/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “a bad long term measure of reputation and a bad recent short term measure of reputation” 
Claim 15 recites “a good long term measure of reputation and a bad recent short term measure of reputation”.
The terms “good” and “bad” in claims 14 and 15 are relative terms which renders the claims indefinite. The terms “good” and “bad” in claims 14 and 15 are not defined by the respective claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Para. 143 of the published application recites examples of thresholds for good and bad measures of reputations but such thresholds must be explicitly recited in the claim. For compact prosecution, the terms “good” and “bad” are interpreted to include thresholds for ascertaining whether a reputation is “good” or “bad”. 
Appropriate correction is required.

	


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 14-15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adelman et al. U.S. Publication 20060095586 (hereinafter “Adelman”)
As per claim 2, Adelman discloses 

	A method, comprising: 
determining a long term measure of reputation associated with a sender of a message; 
determining a recent short term measure of reputation associated with the sender of the message; and 

[historical values of the reputation ratings discloses both long-term measure and short-term measure of reputation because there are at least 2 historical values and the earlier historical value is the short-term and the later historical value is the long term
]
Adelman [0004] The present invention relates to systems and methods for tracking domain name related reputations 
Adelman  [0054]
The Reputation Database 115 may hold data on the amount of spam that originated from a domain name email accounts (per week, per month, per year, total, etc.), number of complaints (about spam, about phishing, ….). The values in the reputation data may be numeric ratings or values out of a predetermined set of discrete values. Examples of sets of discrete values include: Yes-No, Bad-Fair-Good-Excellent, etc.
Adelman [0064]
FIG. 2 depicts a method in accordance with the teachings of the present invention for tracking domain name related reputation. A Registering Entity may set one or more values in domain name related reputation data to initial values (Step 205). The Registering Entity may change one or more values in domain name related reputation data (Step 210). If continuation of keeping track of the domain name related reputation is desired (Step 215), then Steps 210 and 215 may be repeated (Step 220). 
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one.1 If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc.  
Adelman [0067]
If the domain name is transferred from one Registering Entity to another, if the registrant was changed, if ownership of the domain name was changed, or if the domain name expires, the ratings may be changed (e.g. reset to their initial values). Changes in the domain name registration information (contact or DNS) may trigger a change of the reputation ratings as well. Optionally, the Registering Entity may provide historical values of the reputation ratings.


filtering the message based on the determined long term measure of reputation associated with the sender of the message and/or the determined short term measure of reputation associated with the sender of the message, wherein a time window associated with the long term measure of reputation is longer than a time window associated with the recent short term measure of reputation.  
[
Para. 66 describes various possible scenarios based on a variety of if conditions, including a scenario where the reputation rating is reduced if there is a complaint, which discloses a recent short term measure of reputation, subsequently reputation rating may be reduced again if illegal content is present on the domain name website, which according to the if conditions occurs after. The subsequent reduction in rating discloses the long term measure of reputation and the initial reduction in rating discloses recent short term measure of reputation. Even if both events are swapped in time, one event occurs earlier and the other occurs later, corresponding to the recent short term measure and the long term measure, respectively.
]

Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. Additional points may be awarded if the domain name is assigned an SSL certificate issued by a certification authority. The rating may be reduced if illegal content is present on the domain name website.
Adelman [0073] The Requester decides (determines) whether the values in the domain name related reputation data are appropriate to allow the email message. The domain name related reputation data may have multiple values (ratings); it is likely that the rating(s) for email practices will be considered by the Requester. If the Requester decides to allow the email message, it may be placed into the user's Inbox. If the email message is not allowed, it may be deleted or placed in a special quarantine mailbox (e.g. "Spam", "Junk mail," "Bulk mail," etc.). 
Adelman [0067] … ratings may be changed (e.g. reset to their initial values). Changes in the domain name registration information (contact or DNS) may trigger a change of the reputation ratings as well. Optionally, the Registering Entity may provide historical values of the reputation ratings.
Adelman [0071] FIG. 3 illustrates a method for accessing domain name related reputation data after a Requester receives an email message…Based on the domain name related reputation data the Requester decides (determines) whether to allow or dismiss the email message (Step 330). 



As per claim 14, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the message is filtered in the event the sender of the message is associated with a bad long term measure of reputation and a bad recent short term measure of reputation.  
[For compact prosecution, the terms “good” and “bad” are interpreted to include thresholds for ascertaining whether a reputation is “good” or “bad”. 
Para. 66 describes various possible scenarios based on a variety of if conditions, including a scenario where the reputation rating is reduced if there is a complaint, which discloses a bad recent short term measure of reputation, subsequently reputation rating may be reduced again if illegal content is present on the domain name website, which according to the if conditions occurs after. The subsequent reduction in rating discloses the long bad long-term measure of reputation and the initial reduction in rating discloses bad recent short term measure of reputation. Even if both events are swapped in time, one event occurs earlier and the other occurs later, corresponding to the bad recent short term measure and the bad long-term measure, respectively.
]
Adelman [0066]
For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. Additional points may be awarded if the domain name is assigned an SSL certificate issued by a certification authority. The rating may be reduced if illegal content is present on the domain name website.
Adelman [0067]
ratings may be changed (e.g. reset to their initial values). Changes in the domain name registration information (contact or DNS) may trigger a change of the reputation ratings as well. Optionally, the Registering Entity may provide historical values of the reputation ratings.
Adelman [0073] The Requester decides (determines) whether the values in the domain name related reputation data are appropriate to allow the email message. … If the Requester decides to allow the email message, it may be placed into the user's Inbox. If the email message is not allowed, it may be deleted or placed in a special quarantine mailbox (e.g. "Spam", "Junk mail," "Bulk mail," etc.).


As per claim 15, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the message is filtered in the event the sender of the message is associated with a good long term measure of reputation and a bad recent short term measure of reputation.  
[The terms “good” and “bad” are interpreted to include thresholds for ascertaining whether a reputation is “good” or “bad”.
Para. 66 describes various possible scenarios, including a scenario where there is a year with no complaints and the rating increases by 10 points, which is a good long-term measure of reputation and the rating is then reduced if there is a complaint, which discloses a bad recent short term measure of reputation (assuming, for example, that bad is below a threshold value of 10 or bad is any decrease in the reputation)
]
Adelman [0054]
The Reputation Database 115 may hold data on the amount of spam that originated from a domain name email accounts (per week, per month, per year, total, etc.), number of complaints (about spam, about phishing, ….). The values in the reputation data may be numeric ratings or values out of a predetermined set of discrete values. Examples of sets of discrete values include: Yes-No, Bad-Fair-Good-Excellent, etc.
Adelman [0066]
For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. Additional points may be awarded if the domain name is assigned an SSL certificate issued by a certification authority. The rating may be reduced if illegal content is present on the domain name website.
Adelman [0073] The Requester decides (determines) whether the values in the domain name related reputation data are appropriate to allow the email message. …. If the Requester decides to allow the email message, it may be placed into the user's Inbox. If the email message is not allowed, it may be deleted or placed in a special quarantine mailbox (e.g. "Spam", "Junk mail," "Bulk mail," etc.). 

As per claim 16, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the message is filtered by blocking the message from being sent to a recipient of the message.  
Adelman [0073] The Requester decides (determines) whether the values in the domain name related reputation data are appropriate to allow the email message. …. If the Requester decides to allow the email message, it may be placed into the user's Inbox. If the email message is not allowed, it may be deleted or placed in a special quarantine mailbox (e.g. "Spam", "Junk mail," "Bulk mail," etc.). 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman in view of Mehr et al. U.S. Publication 20060168024 (hereinafter “Mehr”).
As per claim 3, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the long term measure of reputation associated with the sender is based on one or more factors
Adelman [0064]
FIG. 2 depicts a method in accordance with the teachings of the present invention for tracking domain name related reputation. A Registering Entity may set one or more values in domain name related reputation data to initial values (Step 205). The Registering Entity may change one or more values in domain name related reputation data (Step 210). If continuation of keeping track of the domain name related reputation is desired (Step 215), then Steps 210 and 215 may be repeated (Step 220).
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. 
Adelman [0067]
Registering Entity may provide historical values of the reputation ratings.


	However, Adelman does not expressly disclose 
wherein the long term measure of reputation associated with the sender is based on an amount of historical traffic between the sender and a recipient of the message.  
Mehr discloses sender reputation is computed based on historical traffic between the sender and message transfer agent 
 [0017] Real-time statistics and heuristics used to determine sender reputations may be constructed, stored, analyzed, and used to formulate a sender reputation level for later use in evaluating a sender connecting to an MTA 100. The statistics and heuristics, described below, can include real-time analysis of traffic patterns between a given email sender and an MTA 100, content (email) based analysis, and historical or time-sliced views of all of the above.
 [0022] In one implementation, reputations can be dynamically updated in real time as more email messages are received from each sender. 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the determining the reputation of a sender based on historical or time-sliced views of analysis of traffic patterns of Mehr to include 
wherein the long term measure of reputation associated with the sender is based on an amount of historical traffic between the sender and a recipient of the message.  
One of ordinary skill in the art would have made this modification to improve the the ability of the system to determine a proper sender reputation, i.e. whether the sender should have a higher or lower reputation. The system of the primary reference can be modified to include, as one of the factors for determining long-term and short-term measures of sender reputation, the historical traffic between the sender and the recipient.

As per claim 7, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the short term measure of reputation associated with the sender is based on one or more factors
Adelman [0064]
FIG. 2 depicts a method in accordance with the teachings of the present invention for tracking domain name related reputation. A Registering Entity may set one or more values in domain name related reputation data to initial values (Step 205). The Registering Entity may change one or more values in domain name related reputation data (Step 210). If continuation of keeping track of the domain name related reputation is desired (Step 215), then Steps 210 and 215 may be repeated (Step 220).
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. 
Adelman [0067]
Registering Entity may provide historical values of the reputation ratings.


	However, Adelman does not expressly disclose 
wherein the short term measure of reputation associated with the sender is based on an amount of historical traffic between the sender and a recipient of the message.  
Mehr discloses sender reputation is computed based on historical traffic between the sender and message transfer agent 
Mehr [0017] Real-time statistics and heuristics used to determine sender reputations may be constructed, stored, analyzed, and used to formulate a sender reputation level for later use in evaluating a sender connecting to an MTA 100. The statistics and heuristics, described below, can include real-time analysis of traffic patterns between a given email sender and an MTA 100, content (email) based analysis, and historical or time-sliced views of all of the above.
Mehr [0022] In one implementation, reputations can be dynamically updated in real time as more email messages are received from each sender. In another implementation, reputations can be built offline by analyzing a repository of email messages. Dynamic updating of a sender's reputation can signal long-term changes in the sender's intentions or can signal a sudden change in the sender, such as an abrupt onset or an abrupt abandonment of malicious spamming behavior. More specifically, the sudden change can act as a efficient detector of a machine or mail server being compromised and used for malicious activity (zombies, open proxies, etc).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the determining the reputation of a sender based on historical or time-sliced views of analysis of traffic patterns of Mehr to include 
wherein the short term measure of reputation associated with the sender is based on an amount of historical traffic between the sender and a recipient of the message.  
One of ordinary skill in the art would have made this modification to improve the the ability of the system to determine a proper sender reputation, i.e. whether the sender should have a higher or lower reputation. The system of the primary reference can be modified to include, as one of the factors for determining long-term and short-term measures of sender reputation, the historical traffic between the sender and the recipient.

Claims 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman in view of Smith et al. Your Quick Guide To: Email Reputation and Email Engagement Metrics, pages 1 and 3, November 12, 2014.
As per claim 4, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the long term measure of reputation associated with the sender is based on one or more factors
[0064]
FIG. 2 depicts a method in accordance with the teachings of the present invention for tracking domain name related reputation. A Registering Entity may set one or more values in domain name related reputation data to initial values (Step 205). The Registering Entity may change one or more values in domain name related reputation data (Step 210). If continuation of keeping track of the domain name related reputation is desired (Step 215), then Steps 210 and 215 may be repeated (Step 220).
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. 
Adelman [0067]
Registering Entity may provide historical values of the reputation ratings.

	However, Adelman does not expressly disclose 
wherein the long term measure of reputation associated with the sender is based on an open rate for messages sent to a recipient of the message.  
Smith discloses measure of reputation associated with the sender is based on an open rate for messages sent to a recipient of the message
Smith Page 1, first paragraph 
Engagement Metrics
Many ISPs now look at customer activity to determine whether or not to deliver email. ISPs often use custom algorithms to measure engagement, but common metrics may include the following:
Smith page 3, 3rd paragraph 
1. Open Rate
This measures how many subscribers “looked at” your email. However, the only way this metric is counted is if the images included in the message are downloaded. However, many subscribers have images automatically turned off, so despite viewing your message, they will not be counted in the open rate.
Smith Page 3, bottom paragraph By monitoring your engagement data and keeping your lists clean you can help build and maintain your reputation to ensure better email deliverability.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for determining reputation based on factors that include a measure of how many subscribers opened and viewed email of Smith to include 
wherein the long term measure of reputation associated with the sender is based on an open rate for messages sent to a recipient of the message.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine a proper reputation value for an email sending party. The system of the primary reference can be modified to include the number of email recipients that open and view email in determining reputation.

As per claim 5, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the long term measure of reputation associated with the sender is based on one or more factors
Adelman [0064]
Registering Entity may change one or more values in domain name related reputation data (Step 210). 
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. 
Adelman [0067]
Registering Entity may provide historical values of the reputation ratings.

	However, Adelman does not expressly disclose 
wherein the long term measure of reputation associated with the sender is based on a response rate for messages sent to a recipient of the message.  
Smith discloses measure of reputation associated with the sender is based on a response rate for messages sent to a recipient of the message.  
Smith Page 1, first paragraph 
Engagement Metrics
Many ISPs now look at customer activity to determine whether or not to deliver email. ISPs often use custom algorithms to measure engagement, but common metrics may include the following:
…
Smith Page 3, 4th paragraph 2. Clicks

This is the number of subscribers who clicked on one or more links in your email message. (SendGrid’s Event Webhook helps provide detailed data from your email campaigns including clicks, opens, delivered, bounces, and more.)
Smith page 3, bottom paragraph 
By monitoring your engagement data and keeping your lists clean you can help build and maintain your reputation to ensure better email deliverability.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for using the number of subscribers that click on a link in an email as a factor in determining reputation of Smith to include 
wherein the long term measure of reputation associated with the sender is based on a response rate for messages sent to a recipient of the message.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine a proper reputation value for an email sending party. The system of the primary reference can be modified to include the number of email recipients that click on links in the email in determining reputation.

As per claim 8, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the short term measure of reputation associated with the sender is based on one or more factors
[0064]
FIG. 2 depicts a method in accordance with the teachings of the present invention for tracking domain name related reputation. A Registering Entity may set one or more values in domain name related reputation data to initial values (Step 205). The Registering Entity may change one or more values in domain name related reputation data (Step 210). If continuation of keeping track of the domain name related reputation is desired (Step 215), then Steps 210 and 215 may be repeated (Step 220).
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. 
Adelman [0067]
Registering Entity may provide historical values of the reputation ratings.

	However, Adelman does not expressly disclose 
wherein the short term measure of reputation associated with the sender is based on an open rate for messages sent to a recipient of the message.  Smith discloses measure of reputation associated with the sender is based on an open rate for messages sent to a recipient of the message
Smith Page 1, first paragraph 
Engagement Metrics
Many ISPs now look at customer activity to determine whether or not to deliver email. ISPs often use custom algorithms to measure engagement, but common metrics may include the following:
Smith page 3, 3rd paragraph 
1. Open Rate
This measures how many subscribers “looked at” your email. However, the only way this metric is counted is if the images included in the message are downloaded. However, many subscribers have images automatically turned off, so despite viewing your message, they will not be counted in the open rate.
Smith Page 3, bottom paragraph By monitoring your engagement data and keeping your lists clean you can help build and maintain your reputation to ensure better email deliverability.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for determining reputation based on factors that include a measure of how many subscribers opened and viewed email of Smith to include 
wherein the short term measure of reputation associated with the sender is based on an open rate for messages sent to a recipient of the message.  One of ordinary skill in the art would have made this modification to improve the ability of the system to determine a proper reputation value for an email sending party. The system of the primary reference can be modified to include the number of email recipients that open and view email in determining reputation.

As per claim 9, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the short term measure of reputation associated with the sender is based on one or more factors
Adelman [0064]
Registering Entity may change one or more values in domain name related reputation data (Step 210). 
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. 
Adelman [0067]
Registering Entity may provide historical values of the reputation ratings.

	However, Adelman does not expressly disclose 
wherein the short term measure of reputation associated with the sender is based on a response rate for messages sent to a recipient of the message.  Smith discloses measure of reputation associated with the sender is based on a response rate for messages sent to a recipient of the message.  
Smith Page 1, first paragraph 
Engagement Metrics
Many ISPs now look at customer activity to determine whether or not to deliver email. ISPs often use custom algorithms to measure engagement, but common metrics may include the following:
…
Smith Page 3, 4th paragraph 2. Clicks

This is the number of subscribers who clicked on one or more links in your email message. (SendGrid’s Event Webhook helps provide detailed data from your email campaigns including clicks, opens, delivered, bounces, and more.)
Smith page 3, bottom paragraph 
By monitoring your engagement data and keeping your lists clean you can help build and maintain your reputation to ensure better email deliverability.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for using the number of subscribers that click on a link in an email as a factor in determining reputation of Smith to include 
wherein the short term measure of reputation associated with the sender is based on a response rate for messages sent to a recipient of the message.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine a proper reputation value for an email sending party. The system of the primary reference can be modified to include the number of email recipients that click on links in the email in determining reputation.


Claims 6, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman in view of Kirsch et al. U.S. Publication 20050198159 (hereinafter “Kirsch”).
As per claim 6, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the long term measure of reputation associated with the sender is based on one or more factors
Adelman [0064]
Registering Entity may change one or more values in domain name related reputation data (Step 210). 
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. 
Adelman [0067]
Registering Entity may provide historical values of the reputation ratings.
	
However, Adelman does not expressly disclose 
wherein the long term measure of reputation associated with the sender is based on whether a portion of traffic sent by the sender is flagged as undesirable.  
Kirsch discloses measure of reputation associated with the sender is based on whether a portion of traffic sent by the sender is flagged as undesirable.  
[0054] The information about actual senders is compiled at the central database along with other statistics based on the collected information to determine an actual sender's "reputation." (In other embodiments, other information about the origin (final IP address, final domain name or nrDNS of the final IP address, IP path, etc.) identifying the site and/or the sender may be compiled at the central database and statistics based on the collected information are used to determine the reputation of the origin using the approach discussed for the actual sender, below.) (In some embodiments, a local copy of information about origins and statistics is stored and compiled at a recipient's database as well.) A good reputation indicates the actual sender mostly sends wanted or solicited messages, i.e., messages to recipients that have whitelisted the sender or some other information about the sender (final IP, domain name, etc.) while a bad reputation indicates the sender and/or site indicated by the actual sender sends unwanted or unsolicited messages, i.e., messages to recipients who, prior to receiving the message, did not know the sender and/or site or who previously have blacklisted the sender and/or site. A score indicating the likelihood that a message from a particular actual sender is unsolicited may be determined, for example, by calculating the number of messages sent by the actual sender which have been whitelisted and comparing that number to the number of messages sent by the actual sender which have been blacklisted or are unknown (no. whitelist/(no. blacklist+no. unknown)).
Kirsch [0088]
With reference to FIG. 6, if a message's whitelist/blacklist status changes (i.e., a message is moved from the whitelist to the blacklist or vice versa) (block 136), the central database is notified and the statistics are updated (block 138). I
Kirsch [0089]
Regardless of whether the statistics need to be updated, the recipients' spam folders are monitored (block 140). When a message from an actual sender is released from the spam folder (block 142), the actual sender's reputation is readjusted as discussed above (block 144). If the actual sender's reputation now exceeds the threshold (block 146), other messages from the actual sender are automatically released from spam folders (block 148). …If the actual sender's reputation does not exceed the threshold (block 146), or if no messages were released from the spam folder (block 142), no further action is taken other than to continue to maintain statistics about actual senders (block 134). 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for determining the reputation of a message sender based on blacklisting of Kirsch to include 
wherein the long term measure of reputation associated with the sender is based on whether a portion of traffic sent by the sender is flagged as undesirable.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine the reputation of a message sender to facilitate filtering of unwanted messages. The system of the primary reference can be modified to determine the reputation to include factors such as blacklisting of messages sent by the sender.

As per claim 10, the rejection of claim 2 is incorporated herein. 
Adelman discloses wherein the short term measure of reputation associated with the sender is based on one or more factors
Adelman [0064]
Registering Entity may change one or more values in domain name related reputation data (Step 210). 
Adelman [0066] For example, if the Registering Entity receives a legitimate complaint about a spam email message originating from a domain name, the email practices reputation rating (score, value) of the domain name and the email address reputation rating may be reduced by one. If the domain name exists for a year with no complaints, the domain name's overall reputation rating may be raised by 10 points. If the Registering Entity validates the domain name registrant contact information, the overall reputation rating may be raised by 20 points, etc. 
Adelman [0067]
Registering Entity may provide historical values of the reputation ratings.
	
However, Adelman does not expressly disclose 
wherein the short term measure of reputation associated with the sender is based on whether a portion of traffic sent by the sender is flagged as undesirable.  
Kirsch discloses measure of reputation associated with the sender is based on whether a portion of traffic sent by the sender is flagged as undesirable.  
[0054] The information about actual senders is compiled at the central database along with other statistics based on the collected information to determine an actual sender's "reputation." (In other embodiments, other information about the origin (final IP address, final domain name or nrDNS of the final IP address, IP path, etc.) identifying the site and/or the sender may be compiled at the central database and statistics based on the collected information are used to determine the reputation of the origin using the approach discussed for the actual sender, below.) (In some embodiments, a local copy of information about origins and statistics is stored and compiled at a recipient's database as well.) A good reputation indicates the actual sender mostly sends wanted or solicited messages, i.e., messages to recipients that have whitelisted the sender or some other information about the sender (final IP, domain name, etc.) while a bad reputation indicates the sender and/or site indicated by the actual sender sends unwanted or unsolicited messages, i.e., messages to recipients who, prior to receiving the message, did not know the sender and/or site or who previously have blacklisted the sender and/or site. A score indicating the likelihood that a message from a particular actual sender is unsolicited may be determined, for example, by calculating the number of messages sent by the actual sender which have been whitelisted and comparing that number to the number of messages sent by the actual sender which have been blacklisted or are unknown (no. whitelist/(no. blacklist+no. unknown)).
Kirsch [0088]
With reference to FIG. 6, if a message's whitelist/blacklist status changes (i.e., a message is moved from the whitelist to the blacklist or vice versa) (block 136), 
Kirsch [0089]
Regardless of whether the statistics need to be updated, the recipients' spam folders are monitored (block 140). When a message from an actual sender is released from the spam folder (block 142), the actual sender's reputation is readjusted as discussed above (block 144). If the actual sender's reputation now exceeds the threshold (block 146), other messages from the actual sender are automatically released from spam folders (block 148).. …If the actual sender's reputation does not exceed the threshold (block 146), or if no messages were released from the spam folder (block 142), no further action is taken other than to continue to maintain statistics about actual senders (block 134). 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for determining the reputation of a message sender based on blacklisting of Kirsch to include 
wherein the short term measure of reputation associated with the sender is based on whether a portion of traffic sent by the sender is flagged as undesirable.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine the reputation of a message sender to facilitate filtering of unwanted messages. The system of the primary reference can be modified to determine the reputation to include factors such as blacklisting of messages sent by the sender.

As per claim 13, the rejection of claim 10 is incorporated herein. 
However, Adelman does not expressly disclose 
wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic is flagged as spam.  
Kirsch discloses wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic is flagged as spam.  
[0004] applying rules to identify and "blacklist" (i.e., identifying certain senders or content, etc., as spam) spam  
[0054] The information about actual senders is compiled at the central database along with other statistics based on the collected information to determine an actual sender's "reputation." …A score indicating the likelihood that a message from a particular actual sender is unsolicited may be determined, for example, by calculating the number of messages sent by the actual sender which have been whitelisted and comparing that number to the number of messages sent by the actual sender which have been blacklisted or are unknown (no. whitelist/(no. blacklist+no. unknown)).
Kirsch [0088]
With reference to FIG. 6, if a message's whitelist/blacklist status changes (i.e., a message is moved from the whitelist to the blacklist or vice versa) 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for blacklisting based on content of Kirsch to include 
wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic is flagged as spam. 
 One of ordinary skill in the art would have made this modification to improve the ability of the system to determine the reputation of a message sender to facilitate filtering of unwanted messages. The system of the primary reference can be modified to determine the sender reputation to include factors such as blacklisting of messages sent by the sender.

 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman in view of Kirsch, further in view of Benishti et al. U.S. Publication 20190052655 (hereinafter “Benishti”).
As per claim 11, the rejection of claim 10 is incorporated herein. 
	However, the combination of Adelman and Kirsch does not expressly disclose 
wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic includes unwanted attachments.  
Benishti discloses wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic includes unwanted attachments.  
Benishti [0039] reputation engine 1063 for determining the reputation of the sender of the electronic message.
Benishti [0072] The system then checks for suspicious indications like: sender name different from return-path, reply address different from sender address, new sending domain (registered lately), or any other indication. The suspicious indications may also be attachments, links and scans results. The suspicious indications may also be a new domain. The term new domain refers herein to a domain of an electronic message that has registered lately, that is to say, in a date that is not older then a predefined date. The system may interface with external resources antivirus for scanning for viruses in the message, sand box for operating testing on the message and reputation engine for determining the reputation of the sender of the electronic message.
Benishti [0017] According to some embodiments the system selects a mitigation action when detecting a malicious or soliciting network message. Examples of such mitigation actions are blocking the electronic message from being displayed to the user, inserting the electronic message to a junk list, deleting the electronic message, disabling links/attachments, quarantining or moving the electronic message to a different location, queuing/delaying the electronic message until investigated by higher skill rank , adding message/alert /hints/guidance inside the electronic message text or within the email client messaging areas, marking the electronic message or its preview with flags or custom icons, colors or any other visual sign, sending attachment/links for deeper/longer/manual scanning and analysis; and/or replacing links name with target address; highlighting links target domains; adding inline message with useful information about the electronic message to aid decision (for example sender address/domain); or executing any other operation that might block and/or highlight such malicious or solicited electronic message.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Adelman and Kirsch with the technique for checking for suspicious attachments of a message and using flags to mark the suspicious message with the attachment of Benishti to include 
wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic includes unwanted attachments.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine unwanted messages and marking such unwanted messages, in order to facilitate determining reputation of sender. The system of the primary reference can be modified to check for suspicious attachments and marking a suspicious electronic message with such suspicious attachments.


As per claim 12, the rejection of claim 10 is incorporated herein. 
	However, the combination of Adelman and Kirsch does not expressly disclose 
wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic includes unwanted URLs.  
Benishti discloses 
wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic includes unwanted URLs.  
[URLs = links
]
Benishti [0072] The system then checks for suspicious indications ... The suspicious indications may also be attachments, links and scans results... reputation engine for determining the reputation of the sender of the electronic message.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Adelman and Kirsch with the technique for checking for suspicious attachments of a message and using flags to mark the suspicious message with the attachment of Benishti to include 
wherein the portion of traffic sent by the sender is flagged as undesirable based in part on whether the traffic includes unwanted URLs.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to determine unwanted messages and marking such unwanted messages, in order to facilitate determining reputation of sender. The system of the primary reference can be modified to check for suspicious URLs and marking a suspicious electronic message with such suspicious URLs.


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman in view of Benishti.
As per claim 17, the rejection of claim 2 is incorporated herein. 
	However, Adelman does not expressly disclose 
wherein the message is filtered by modifying the message with a warning.  
Benishti discloses wherein the message is filtered by modifying the message with a warning.  
Benishti [0072] reputation engine for determining the reputation of the sender of the electronic message.
Benishti [0017] According to some embodiments the system selects a mitigation action when detecting a malicious or soliciting network message…adding message/alert/hints/guidance inside the electronic message text or within the email client messaging areas, marking the electronic message or its preview with flags or custom icons, colors or any other visual sign, sending attachment/links for deeper/longer/manual scanning and analysis; and/or replacing links name with target address; highlighting links target domains; adding inline message with useful information about the electronic message to aid decision (for example sender address/domain); or executing any other operation that might block and/or highlight such malicious or solicited electronic message.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for modifying the message to indicate useful information or adding an alert/flags of Benishti to include 
wherein the message is filtered by modifying the message with a warning.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to modify a message to warn the recipient of a suspicious message. The system of the primary reference can be modified to include a warning message, such as adding an alert or flag or adding other useful information to a suspicious message.

As per claim 18, the rejection of claim 2 is incorporated herein. 
	However, Adelman does not expressly disclose 
wherein the message is filtered in part by having an administrator review the message prior to the message being sent to a recipient of the message.  
Benishti discloses wherein the message is filtered in part by having an administrator review the message prior to the message being sent to a recipient of the message.  
[higher skill rank  = administrator
]
Benishti [0072] reputation engine for determining the reputation of the sender of the electronic message.
Benishti [0017] According to some embodiments the system selects a mitigation action when detecting a malicious or soliciting network message. Examples of such mitigation actions … queuing/delaying the electronic message until investigated by higher skill rank

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for queuing/delaying a message until a person of higher skill rank reviews the message of Benishti to include 
wherein the message is filtered in part by having an administrator review the message prior to the message being sent to a recipient of the message.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to modify a message to detect suspicious messages and reduce the possibility of false positives by having a person of higher skill rank review any suspicious message. The system of the primary reference can be modified to have a person of higher skill rank review any suspicious message.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman in view of Lin et al. U.S. Patent No. 7680890 (hereinafter “Lin”).
As per claim 19, the rejection of claim 2 is incorporated herein. 
	However, Adelman does not expressly disclose 
wherein, the message is filtered by requiring an action by the sender prior to allowing delivery of the message. 
Lin discloses wherein, the message is filtered by requiring an action by the sender prior to allowing delivery of the message. 

10:20-22 (34) Authenticated mail may also be used and the tools 140 may include an authentication mechanism for challenging received e-mails, e.g., requesting the sender to respond to a challenge before the message is accepted as not spam.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for requesting the sender to respond to a challenge before the message is accepted as not spam of Lin to include 
wherein, the message is filtered by requiring an action by the sender prior to allowing delivery of the message.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to reduce the possibility of accepting a spam message, by requiring the sender to respond to the challenge. The system of the primary reference can be modified to send a request to the sender to respond to a challenge before accepting the message as not spam.




Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelman in view of Ciancio-Bunch et al. U.S. Publication 20150082451 (hereinafter “Ciancio-Bunch”).
As per claim 20, the claim(s) is/are directed to a system with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.  Claim 20 also recites A system, comprising: Application Serial No. 16/941,326 Attorney Docket No. AGARP006C13a processor configured to:
and a memory coupled to the processor and configured to provide the processor with instructions.  
Adelman discloses A system 
[0004] The present invention relates to systems and methods for tracking domain name related reputations
However, Adelman does not expressly disclose A system, comprising: Application Serial No. 16/941,326 Attorney Docket No. AGARP006C13a processor configured to:
and a memory coupled to the processor and configured to provide the processor with instructions.  

Ciancio-Bunch discloses A system, comprising: Application Serial No. 16/941,326 Attorney Docket No. AGARP006C13a processor configured to:
[0034] ESP server 205 may include one or more server computers, computing devices, or other such computing systems.
[0040] FIG. 3 is an example computer 20 suitable for implementing implementations of the presently disclosed subject matter.
[0041] The computer (e.g., user computer, enterprise computer, etc.) 20 includes a bus 21 which interconnects major components of the computer 20, such as a central processor 24, a memory 27 (typically RAM, but which may also include ROM, flash RAM, or the like), an input/output controller 28, a user display 22, such as a display or touch screen via a display adapter, a user input interface 26, which may include one or more controllers and associated user input or devices such as a keyboard, mouse, WiFi/cellular radios, touchscreen, microphone/speakers and the like, and may be closely coupled to the I/O controller 28, fixed storage 23, such as a hard drive, flash storage, Fibre Channel network, SAN device, SCSI device, and the like, and a removable media component 25 operative to control and receive an optical disk, flash drive, and the like.
[0046] More generally, various implementations of the presently disclosed subject matter may include or be implemented in the form of computer-implemented processes and apparatuses for practicing those processes. Implementations also may be implemented in the form of a computer program product having computer program code containing instructions implemented in non-transitory and/or tangible media, such as floppy diskettes, CD-ROMs, hard drives, USB (universal serial bus) drives, or any other machine readable storage medium, wherein, when the computer program code is loaded into and executed by a computer, … The processor may be coupled to memory, such as RAM, ROM, flash memory, a hard disk or any other device capable of storing electronic information. The memory may store instructions adapted to be executed by the processor to perform the techniques according to implementations of the disclosed subject matter.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the technique for configuring a processor within a system and including memory that is coupled to a processor and configured to provide a processor with instructions of Ciancio-Bunch to include 
A system, comprising: Application Serial No. 16/941,326 Attorney Docket No. AGARP006C13a processor configured to:
and a memory coupled to the processor and configured to provide the processor with instructions.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to perform the operations recited in the claim, for example so that the program need not be hardcoded and the memory can be reconfigured and modified as needed. The system of the primary reference can be modified to include configuring a processor within a system and including memory that is coupled to a processor and configured to provide a processor with instructions.

As per claim 21, the claim(s) is/are directed to a computer program product embodied in a non-transitory computer readable medium with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.  Claim 21 also recites A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for:
However, Adelman does not expressly disclose A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for:
Ciancio-Bunch discloses A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for:
 [0046] More generally, various implementations of the presently disclosed subject matter may include or be implemented in the form of computer-implemented processes and apparatuses for practicing those processes. Implementations also may be implemented in the form of a computer program product having computer program code containing instructions implemented in non-transitory and/or tangible media, such as floppy diskettes, CD-ROMs, hard drives, USB (universal serial bus) drives, or any other machine readable storage medium, wherein, when the computer program code is loaded into and executed by a computer, … The processor may be coupled to memory, such as RAM, ROM, flash memory, a hard disk or any other device capable of storing electronic information. The memory may store instructions adapted to be executed by the processor to perform the techniques according to implementations of the disclosed subject matter.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adelman with the computer program product having computer program code containing instructions implemented in non-transitory media of Ciancio-Bunch to include 
A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for:  
One of ordinary skill in the art would have made this modification to improve the ability of the system to perform the operations recited in the claim, so that the computer may load instructions from different varieties of computer readable medium and perform operations. The system of the primary reference can be modified to include the computer program product having computer program code containing instructions implemented in non-transitory media.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494        

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494                                                                                                                                                                                                                                                                                                                                                                                                     



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 bold font added for emphasis